Case 8:17-cv-00548-AG-JPR Document 133 Filed 09/13/19 Page 1 of 3 Page ID #:6350



   1
   2
   3
   4
   5
                     NOTE: CHANGES MADE BY THE COURT
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   CORE OPTICAL                         Case No.: 8:17-cv-00548 AG (JPRx)
       TECHNOLOGIES, LLC,
  12                                        ORDER DISMISSING ACTION BUT
                  Plaintiff and             RETAINING JURISDICTION OVER
  13              Counterclaim-Defendant,   THE ACTION AND THE PARTIES'
                                            SETTLEMENT AGREEMENT FOR
  14         v.                             PURPOSES OF SUMMARY
                                            ENFORCEMENT
  15   INFINERA CORP.,
                                            Hon. Andrew J. Guilford
  16              Defendant and
                  Counterclaimant.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  Order Retaining Jurisdiction
                                                        Over Action for Summary Enforcement
Case 8:17-cv-00548-AG-JPR Document 133 Filed 09/13/19 Page 2 of 3 Page ID #:6351



   1         The parties' Joint Stipulated Dismissal Conditioned on the Court Retaining
   2   Jurisdiction Over the Action and the Parties' Settlement Agreement for Purposes of
   3   Summary Enforcement having been considered by this Court, and good cause
   4   having been shown, IT IS HEREBY ORDERED:
   5         1.     All counterclaims asserted by defendant and counterclaimant Infinera
   6   Corp. ("Infinera") in the above-captioned action are dismissed with prejudice, with
   7   each side bearing its own fees and costs;
   8         2.     All claims asserted by plaintiff and counterclaim-defendant Core
   9   Optical Technologies, LLC ("Core Optical") in the above-captioned action are
  10   dismissed with prejudice, with each side bearing its own fees and costs; and
  11         3.     Despite the current dismissal of all claims asserted by Core Optical,
  12   the Court retains jurisdiction over the above-captioned action, as well as the parties'
  13   Settlement Agreement (the "Settlement Agreement"), at least until February 22,
  14   2021 (subject to any filing that may re-initiate the Court's jurisdiction), for purposes
  15   of summary enforcement of Sections 3.6 and 4.5.1 of the Settlement Agreement in
  16   all respects, including any cost and/or fee determination.
  17
  18
  19   Dated: September 13, 2019
                                                         Hon. Andrew J. Guilford
  20                                                    United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28
                                                                         Order Retaining Jurisdiction
                                                   1           Over Action for Summary Enforcement
Case 8:17-cv-00548-AG-JPR Document 133 Filed 09/13/19 Page 3 of 3 Page ID #:6352



   1   Presented by:
   2   Yasser M El-Gamal (State Bar No. 189,047)
       yelgamal@manatt.com
   3
       MANATT, PHELPS & PHILLIPS, LLP
   4   695 Town Center Drive, 14th Floor
       Costa Mesa, CA 92626
   5
       Telephone: (714) 371-2500
   6   Facsimile: (714) 371-2550
   7   Attorneys for Plaintiff and Counterclaim-Defendant
       CORE OPTICAL TECHNOLOGIES, LLC
   8
       Ray Zado (State Bar No. 208,501)
   9   rayzado@quinnemanuel.com
  10   QUINN EMANUEL URQUHART & SULLIVAN, LLP
       555 Twin Dolphin Drive, 5th Floor
  11   Redwood Shores, CA 94065
  12   Telephone: (650) 801-5000
       Facsimile: (650) 801-5100
  13
       Attorneys for Defendant and Counterclaimant
  14   INFINERA CORP.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                      Order Retaining Jurisdiction
                                              2             Over Action for Summary Enforcement
